DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 16 states “toward to the second combining rod”. Claim should read “toward the second combining rod” for grammatical correctness.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  line 16-17 states “and the second reel holding unit moving being away from the first reel holding unit”. This is grammatically incorrect.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “in a cylinder shape bar” is grammatically incorrect.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim should read “an other end of the portable film packing main body”.
Claim 1 recites the limitation "the membrane release unit" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. Claim should read “the membrane reel release unit”.
Claim 1 recites the limitation "the membrane release unit" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the membrane release unit limiting elongate grooves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the membrane release unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the elastic compression unit" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the other end" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Chen (US 10059548).

Regarding claim 1, Chen discloses a portable film packing apparatus (Fig. 4), comprising:
a main body including a holding-and-drawing rod (Fig. 4 item 10) at a middle portion of the portable film packing apparatus main body, a first combining rod is at one end (Fig. 4 item 12), and a second combining rod (Fig. 4 item 11) disposed at the other end of the portable film packing main body; 
a first reel holding unit rotatably attached to the first combining rod (Fig. 4 item 42); 
a boss attached to the second combining rod, an elastic body disposed in a bore of the boss (See annotated Fig. 5 below); 
a membrane reel release unit movably attached to the boss (See annotated Fig. 5 below);; 
an elastic body compression unit configured to compress the elastic body (See annotated Fig. 5 below);; 
a second reel holding unit attached to the elastic body compression unit (Fig. 5 item 41) and faced with the first reel holding unit, and wherein the first reel holding unit and the second reel holding unit maintain a first predetermined distance while holding a membrane reel unit therebetween, 
(the language describing the pulling down the membrane release unit is considered functional language and is only so far limiting as the prior art is capable of completing the claimed functions. See MPEP 2114. The prior art is capable of completing the functional language as if the membrane reel release unit were to be pulled down toward the second combining rod either through a force applied to the second reel holding unit or directly to the membrane reel release unit, the second distance would be formed because of the compression of the elastic body. The first predetermined distance would thus be shorter than the second predetermined distance). , and
and wherein the first predetermined distance is shorter than the second predetermined distance while pulling down the membrane release unit.

    PNG
    media_image1.png
    459
    703
    media_image1.png
    Greyscale


Regarding claim 5 which depends on claim 1, Chen further discloses the portable film packing apparatus of claim 1, wherein the elastic body is a spring (Fig. 5 item 141).

Allowable Subject Matter
Claims 2-4, and 6-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art of record fails to disclose, teach, or fairly suggest a portable film apparatus comprising the limitations of claim 1 as well as
wherein the boss includes a pair of the membrane release unit limiting elongate grooves formed symmetrically on the boss, respectively, to receive the membrane release unit therethrough or
wherein the elastic body compression unit includes two ends, one end is a closed end formed with a small-diameter bolt head to be inserted through a reel holding unit hole of the second reel holding unit and screwed with a nut to fix the elastic compression unit with the second reel holding unit and the other end bored with a hollow end to receive the elastic body,
or wherein the elastic body compression unit further includes a wall axially cut with two symmetrical membrane release unit insert holes for fixing the membrane reel release unit inserted therethrough,
or wherein the first reel holding unit and the second reel holding are rotatably fastened by a
bearing and a nut, respectively,

or wherein the membrane release unit is in a cylinder shape bar.
  The prior art of record that comes closest to teaching these limitations is Chen (US 10059548). Chen teaches the portable film packing apparatus of claim 1. However, Chen fails to teach wherein the boss includes a pair of the membrane release unit limiting elongate grooves formed symmetrically on the boss, respectively, to receive the membrane release unit therethrough or
wherein the elastic body compression unit includes two ends, one end is a closed end formed with a small-diameter bolt head to be inserted through a reel holding unit hole of the second reel holding unit and screwed with a nut to fix the elastic compression unit with the second reel holding unit and the other end bored with a hollow end to receive the elastic body,
or wherein the elastic body compression unit further includes a wall axially cut with two symmetrical membrane release unit insert holes for fixing the membrane reel release unit inserted therethrough,
or wherein the first reel holding unit and the second reel holding are rotatably fastened by a
bearing and a nut, respectively,
or wherein the first reel holding unit and the second reel holding are rotatably fastened by a thrust bearing, a washer and a nut, respectively,
or wherein the membrane release unit is in a cylinder shape bar.
Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731